Citation Nr: 1019501	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 50 percent disabling. 

2.  Entitlement to an increased rating for chronic sinusitis, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to 
November 1965, and from May 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
Veteran's disability rating for bilateral hearing loss from 
20 percent to 50 percent disabling, effective January 23, 
2008; and denied an increased rating for chronic sinusitis. 


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss is 
manifested by no more than auditory acuity level XI in the 
left ear and auditory acuity level VII in the right ear.

2.  The Veteran's sinus disorder has not been manifested by 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but not higher, for 
bilateral hearing loss, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 
6100 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
sinus disorder have not been met.  38 U.S.C.A. § 1155 (West 
2007); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6510 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2009).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2009).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results for the right ear meet the numerical 
criteria for such a rating, and thus his right ear hearing 
loss will be rated by both the usual and alternate methods.  
38 C.F.R. § 4.86 (2009).

The Veteran contends that his bilateral hearing loss has 
increased in severity so that he is no longer able to hear 
the telephone ring or hear what is being said when he attends 
church. 

VA treatment records beginning in August 2007 reflect that 
the Veteran suffered from bilateral hearing loss, worse on 
the right side, controlled with hearing aids. 

On May 2008 VA audiological examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
70
80
75
80
LEFT
15
40
90
85
90

The averages were 76.25 in the right ear and 76.25 in the 
left ear.  Speech recognition ability was 76 percent in the 
right ear and 22 percent in the left ear. 

The remainder of the record, including VA treatment records, 
do not reflect any other treatment or evaluations for hearing 
impairment. 

For the right ear, the average pure tone threshold of 76.25 
decibels, along with speech discrimination percentage of 76 
percent, warrant designation of Roman Numeral V, under Table 
VI of 38 C.F.R. § 4.85.  For the left ear, the average pure 
tone threshold of 76.25 decibels, along with speech 
discrimination percentage of 22 percent, warrant designation 
of Roman Numeral XI, under Table VI of 38 C.F.R. § 4.85.  
Where the left ear is Roman Numeral V, and the right ear is 
Roman Numeral XI, the appropriate rating is 40 percent under 
DC 6100.  38 C.F.R. § 4.85, Table VII.

In this case, the pure tone thresholds for the right ear are 
above 55 at all of the specified frequencies, manifesting an 
exceptional pattern of hearing impairment that requires 
consideration under the provisions of 38 C.F.R. § 4.86(a).  
This requires evaluating the right ear average pure tone 
threshold of 76.25 decibels under Table VIA of 38 C.F.R. 
§ 4.85.  In assigning a 50 percent disability rating, the RO 
apparently rounded the puretone threshold average to 76 for a 
designation of level VI hearing under Table VIA.  In this 
regard, the Board observes that under Table VIA, the upper 
puretone threshold average of level VI hearing is 76, while 
the next level denoting more severe hearing loss, Level VII 
hearing, starts at a puretone threshold average of 77.  The 
Board is unaware of any interpretive regulation, rule, case 
law, or other precedent to guide the situation (i.e., 
rounding) where the puretone threshold average falls in 
between these to numbers, as is the case here with 76.25.  
The Board does point out that when rounding is intended, the 
rating code specifies such instances to round, such as when 
applying the combined ratings table under 38 C.F.R. § 4.25.  
As there are no specified directions for rounding associated 
with the criteria for rating hearing impairment, the Board 
will resolve all reasonable doubt in favor of the Veteran and 
assign him Level VII hearing for the right ear. 

Because the use of Table VIA demonstrates a higher numeral 
for the right ear, the Board will rate the Veteran's right 
ear as Roman Numeral VII.  38 C.F.R. § 4.86(a).  Where the 
right ear is hearing level VII, and the left ear is hearing 
XI, the appropriate rating is 60 percent under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII.  Accordingly, a 
higher 60 percent rating is warranted in this case.    

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for bilateral hearing loss, but 
findings supporting a higher rating have not been documented.  
In addition, it has not been shown that the service-connected 
bilateral hearing loss has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that 
referral for consideration of the assignment of an 
extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  The weight of the 
credible evidence demonstrates that the Veteran's bilateral 
hearing loss has warranted a 60 percent rating, but no 
higher, throughout the pendency of the appeal.  The benefit-
of-the-doubt rule has been considered in rendering this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Chronic Sinusitis 

The Veteran's sinus disability has been rated 10 percent 
disabling under DC 6513. Diagnostic Code 6513 pertains to 
chronic maxillary sinusitis.  38 C.F.R. § 4.71a, DC 6513.

Diagnostic Codes 6510 through 6514 pertain to various types 
of sinusitis, each of which is rated pursuant to a general 
formula for sinusitis set forth in the rating schedule 
following DC 6514.  This general rating formula for sinusitis 
applies in all circumstances in which VA is to evaluate the 
severity of sinusitis, no matter the particular diagnosis.

Under the general rating formula for sinusitis, encompassing 
DCs 6510 through 6514, a 10 percent disability rating is 
awarded for sinusitis manifested by one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or by three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is awarded for 
sinusitis manifested by three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent disability rating is awarded for sinusitis following 
radical surgery with chronic osteomyelitis, or manifested by 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. §§ 4.97, DC 
6510-6514 (2009).  An incapacitating episode of sinusitis is 
specifically defined in the regulations as one requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97 (2009).

VA treatment records reflect that in August 2007, physical 
examination revealed no sinus tenderness or post-nasal 
discharge.  The Veteran was noted to have been diagnosed in 
the past with chronic sinusitis and allergic rhinitis.  In 
November 2007, the Veteran reported that his sinuses drained 
at times with mostly clear mucus.  Physical examination 
revealed no sinus tenderness.  There was clear nasal mucoid 
discharge.  

On January 2008 VA examination, the Veteran reported that his 
current sinus medications included daily nasal spray and an 
oral antihistamine.  He complained of daily nasal congestion 
and difficulty breathing through his nose.  He had persistent 
rhinorrhea, which at times became purulent.  He also 
experienced some blood when he blew his nose and an 
occasional cough due to postnasal drainage.  He had frequent 
sinus pain and pressure affecting both the frontal and 
maxillary sinuses, bilaterally.  He experienced sinus 
headaches at least three to five times per month, lasting up 
to one day.  He reported having incapacitating sinus 
headaches one to two times per month, lasting hours in 
duration, and treated with rest and aspirin.  He had no past 
sinus or nasal surgery.  There was no history of sinus or 
nasal trauma.  He had some allergy-type symptoms including 
scratchy, watery eyes, and sneezing.  His allergy symptoms 
occurred at various times throughout the year, though he did 
not treat his allergies with shots or immunotherapy.  

Physical examination revealed tenderness in the frontal and 
maxillary sinuses. There was evidence of active disease.  
There was boggy nasal mucosa.  There was no evidence of nasal 
polyps, septal deviation, permanent hypertrophy of 
turbinates, rhinoscleroma, or tissue loss or scarring.  The 
diagnosis was chronic sinusitis.  

VA treatment records reflect that in April 2008, his 
sinusitis was listed as controlled.  In June 2008, the 
Veteran complained of right ear fullness, sore throat, and 
nasal congestion.  He has chronic sinus pain.  Physical 
examination revealed that the right tympanic membrane was 
retracted.  His throat was beefy red with pustular exudate.  
Both maxillary sinuses were tender.  The neck was supple 
without adenopathy.  The assessment was pharyngitis/sinusitis 
with retracted tympanic membrane.  He was given a nasal 
steroid, antibiotics, and nasal saline irrigation.  

The Board does not doubt the Veteran's contentions that he 
continues to suffer from chronic sinus problems.  The Veteran 
is competent to state that he suffers from incapacitating 
episodes of sinusitis one to two times per month and 
non-incapacitating episodes of sinusitis three to four time 
per month.  However, the totality of the record does not 
establish that he has suffered from sinusitis manifested by 
three or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting, which would warrant 
a 30 percent disability rating.  For one, the Veteran's most 
recent VA sinus examination did not reveal findings of 
purulent discharge or crusting, as is necessary for a higher 
rating.  In that regard, VA treatment records dated from 
August 2007 to August 2008 do not reflect any findings of 
incapacitating episodes of sinusitis, bed rest prescribed by 
a physician, nor do they reflect episodes of sinusitis 
accompanied by headaches, pain, and purulent discharge or 
crusting.  To the contrary, in August 2007, there was no 
post-nasal discharge.  In November 2007, the Veteran reported 
that his sinuses drained at times, with mostly clear mucous.  
In April 2008, his sinusitis was listed as controlled.  In 
June 2008, the Veteran reported chronic sinus pain, and the 
maxillary sinus were tender.  However, there was no finding 
of headache, purulent discharge, or crusting.  Further, the 
Veteran has stated that he only occasional purulent discharge 
associated with his rhinorrhea, and has not reported 
crusting.  Accordingly, in the absence of any medical 
evidence that the Veteran meets the criteria for a 30 percent 
disability rating under DC 6514, the Board finds that a 
higher rating is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for sinusitis, but findings 
supporting a higher rating have not been documented.  In 
addition, it has not been shown that the service-connected 
sinusitis has required frequent periods of hospitalization or 
has produced marked interference with the Veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Consideration has been given to staged ratings, different 
percentage ratings for different periods of time since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 
(2007).  However, the Board finds that staged ratings are not 
indicated because the weight of the credible evidence shows 
that the Veteran's service-connected sinusitis has warranted 
a disability rating of no more than 10 percent during the 
pendency of the appeal.  As the preponderance of the evidence 
is against the claim for an increased rating, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2008 and February 
2008 and a rating decision in May 2008.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2008 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these 
claims.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

An increased rating of 60 percent, but no higher, for 
bilateral hearing loss, is granted. 

A rating in excess or 10 percent for chronic sinusitis is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


